Citation Nr: 1018754	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on January 12, 
2010, which vacated a March 2008 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a May 2004 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2008, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2010 order the Court found the provisions of 
38 C.F.R. § 3.303(b) regarding a continuity of symptomatology 
had not been properly considered and applied.  It was noted 
that the Veteran reported that he sustained a left ear injury 
when a fellow soldier "dropped the mortar shell in the 
bazooka before the officer gave the command to fire."  He 
also reported that he had fallen to the ground at the sound 
of the blast and that he recalled his left ear "was hurting 
bad and ached on the inside" and had been treated with 
"white pills" for five days.  His spouse testified that she 
first noticed problems with his hearing in 1947.  The Court 
instructed the Board to obtain a new medical examination that 
addresses the etiology of the Veteran's hearing loss in a 
manner that allows a proper evaluation of the claim.  
Therefore, additional development is required prior to 
appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice, including notice that the requirements 
applied to all elements of a claim, by correspondence dated 
in February 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Court has held the types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Board notes that the Veteran's service treatment 
records could not be obtained and that the record indicates 
they may have been lost due to fire.  In such cases, there is 
a heightened duty to assist the Veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), held that lay evidence presented by a veteran 
concerning his continuity of symptoms after service may 
generally be considered credible and ultimately competent, 
regardless of a lack of contemporaneous medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
hearing loss or tinnitus as a result of 
active service.  The examiner should be 
notified that the Veteran's service 
treatment records are unavailable, but 
that records show prior to service he 
worked as a universal woodworking machine 
operator, that he reported he was exposed 
to acoustic trauma during basic training 
with a five day temporary profile in 
1943, that he reported hearing problems 
and ringing in the ears since active 
service, and that his spouse reported she 
first noticed problems with his hearing 
in 1947.  The examination must be 
conducted following the protocol for 
Audiology Examinations, revised October 
10, 2008.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  A full 
history should be elicited from the 
Veteran.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, the Veteran's 
history, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

